Visto el anterior escrito en el que el abogado Don José E. Martinez Quintero, solicita la excarcelación de su defendido José Benito á virtud de un auto de Habeas Corpus, por no reunir los requisitos de un Mandamiento de prisión el docu-mento que ba servido para su ingreso en la Cárcel de esta Capital, á extinguir la condena que le fuera impuesta por la Corte Municipal de Utuado, y por otras ilegalidades cometidas en la sentencia, con infracción de los artículos 396 del Código *472Penal y 322 del Código de Enjuiciamiento Criminal vigente.
Considerando: respecto del primer motivo, que el docu-mento que lia servido para reducir á prisión al peticionario José Benito, se ajusta á lo dispuesto en los artículos 327 y 329 de la Ley de Enjuiciamiento Criminal, y que respecto de los demás motivos alegados como fundamentos del recurso, los documentos que obran agregados al expediente, no contienen los elementos necesarios para juzgar sobre la legalidad ó ile-galidad de la pena impuesta, ni lia llegado la oportunidad de resolver sobre ¿a ilegalidad de la prisión subsidiaria, puesto que aún no ba empezado el peticionario á extinguirla. Se de-clara no haber lugar á la excarcelación solicitada por el abo-gado Don José E. Martínez Quintero á nombre de José Benito, el que deberá ser conducido nuevamente á la Cárcel del Dis-trito de esta Capital donde se encuentra extinguiendo su con-dena, bajo la custodia del Alcaide de dicho establecimiento penal, con las costas á cargo del promovente.

Denegada.

Jueces concurrentes: Sres. Presidente, Quiñones y Asocia-dos Hernandez, Figueras, MacLeary y Wolf.